MEMORANDUM **
Khadijah Jacob appeals pro se the district court’s judgment, after two jury trials, in favor of Wells Fargo Security Guard Services in her action alleging sex and age *614discrimination in violation of Title VII and the Age Discrimination in Employment Act of 1967. We have jurisdiction pursuant to 28 U.S.C. § 1291. We dismiss the appeal.
We grant Jacob’s motion to supplement the record, but we are unable to review her apparent contentions that defense counsel introduced perjured, prejudicial and undisclosed evidence during trial and that the district court interfered with plaintiffs ability to conduct cross-examination because Jacob has failed to provide a trial transcript. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam) (holding that court may dismiss appeal or refuse to consider appellant’s contentions when appellant fails to supply a trial transcript).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.